        Case
         Case8:20-cr-00033-TDC
              8:20-cr-00033-TDC Document
                                 Document75-2
                                          73 Filed
                                              Filed03/19/20
                                                    03/19/20 Page
                                                              Page11ofof33



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA      *
                               *
      v.                       *    CRIMINAL NO. TDC-20-33
                               *
 WILLIAM GARFIELD BILBROUGH    *
 IV,                           *
                               *
          Defendant            *
                               *
                            *******
      SUR-REPLY TO SECOND MOTION TO REOPEN DETENTION HEARING

       On March 18, 2020, the defendant filed a letter regarding a Deputy U.S. Marshal in D.C.

who had contracted COVID-19. The Government files this sur-reply to address the defendant’s

latest filing, which included information that was not addressed in the original motion. The

conclusion is the same: the Court should deny the defendant’s motion, without a hearing.

       The D.C. Department of Corrections (“DOC”), which oversees the D.C. Jail and

Correctional Treatment Facility (“CTF”), has undertaken comprehensive precautionary measures

to protect detainees from exposure to COVID-19. As additional measures are implemented, DOC

is alerting the public to the precautions. See https://doc.dc.gov/page/coronavirus-prevention. In

addition to the information on the public webpage, the Government has learned the following by

communicating with the United States Marshals Service and DOC’s General Counsel.

       DOC has installed an “Incident Command System.” Each day, the heads of DOC and

relevant agencies meet to discuss COVID-19 issues as they pertain to the D.C. jails, to discuss

strategies to combat any possible spread of COVID through the D.C. jails, to track national trends,

and to make sure DOC’s policies are consistent with those national trends and with

recommendations from the Centers for Disease Control and the D.C. Department of Health.
          Case
           Case8:20-cr-00033-TDC
                8:20-cr-00033-TDC Document
                                   Document75-2
                                            73 Filed
                                                Filed03/19/20
                                                      03/19/20 Page
                                                                Page22ofof33



         DOC also has taken various steps to protect its facilities, to screen visitors and incoming

detainees at intake, to maintain cleanliness within the facilities, and to increase its medical

coverage within facilities, including:

     •    No Non-Legal Visitation: As of Saturday, March 14, 2020, DOC suspended all non-
          attorney in-person visits, programming, and volunteer activities, and has enhanced
          cleaning efforts, especially within common areas. For staff and legal visitors, DOC
          performs a COVID-19 screening for these limited visitors. The screening includes
          asking a series of questions to determine possible exposure to COVID, observing whether
          the person is displaying flu-like or COVID-associated symptoms, and taking their
          temperature. Anyone displaying symptoms, giving a positive response, or showing an
          elevated temperature, is denied entry into the facility.

     •    Inmate Screening and Awareness: All new detainees and inmates are subject to similar
          COVID-19 screening. If an inmate presents with symptoms or provides affirmative
          answers during screening, they are provided a face mask and taken to medical. Medical
          does an assessment and makes determination about whether transport to the hospital is
          appropriate. Furthermore, facility staff are going through the jail units and reminding
          detainees to put in requests for sick call to see medical if they are feeling poorly. Staff
          are reminded at roll calls about the need for various preventative measures.

     •    Quarantine:      Particular units have been set up to operate as quarantine
          locations. Detainees are placed in quarantine locations if they show flu-like or COVID-
          like symptoms.

     •    Extra Cleaning: Additional measures have been taken to maintain cleanliness of
          facilities, detainee hygiene, and access to (and awareness of) medical treatment. DOC
          has increased its supply of cleaning and sanitation materials. They currently have 55,000
          bars of soap and are issuing inmates one bar of soap each week, in addition to allowing
          additional purchases of soap through commissary. Posters are placed throughout the
          facilities to remind detainees about preventative measures they can take. DOC staff puts
          emphasis on maintaining clean surfaces, avoiding touching, and other similar
          precautions. In addition to standard cleaning, staff perform cleaning spot checks every
          two hours. A cleaning unit goes through areas common areas to clean frequently touched
          areas like elevator buttons, escalators, and railings.

         The defendant’s motion does not discuss these DOC precautionary measures or allege that

these measures are insufficient to address the needs of detainees. Rather, the defendant’s latest

filing relies on the fact that a Deputy U.S. Marshal (“DUSM”) in D.C. Superior Court has tested

positive for COVID-19. This information does not merit the defendant’s release. As of March 19,


                                                  2
         Case
          Case8:20-cr-00033-TDC
               8:20-cr-00033-TDC Document
                                  Document75-2
                                           73 Filed
                                               Filed03/19/20
                                                     03/19/20 Page
                                                               Page33ofof33



2020, DOC is taking immediate, responsible action to address any potential threat. For example,

DOC has identified DOC inmates and detainees who appear to have been in the vicinity of the

DUSM and is screening those inmates and detainees for illness. Pending screening, those inmates

and detainees have been separated from the rest of the DOC population. Likewise, DOC staff and

other USMS and DOC personnel in the vicinity of the DUSM also have been quarantined and/or

separated from other staff and jail population. Each of these reasonable steps is intended to address

the actual threat posed by the DUSM’s COVID-19 diagnosis, and is far more relevant to the

Court’s determination than the hypothetical speculation that is the focus of the defendant’s motion.

Indeed, U.S. District Judge Amit Mehta of the United States District Court for the District of

Columbia recently affirmed Magistrate Judge Meriweather’s detention order, relying at least in

part on the fact that “[t]he Department of Corrections is taking precautions to protect the inmate

population, and there is not any reported case within the inmate population (to the court’s

knowledge).” United States v. Hill, APM-19-260 (D.D.C.), Paperless Order date March 19, 2020.



                                                      Respectfully submitted,

                                                      Robert K. Hur
                                                      United States Attorney

                                                      /s/
                                                      Thomas P. Windom
                                                      Thomas M. Sullivan
                                                      Assistant United States Attorneys

                                                      Jamie M. McCall
                                                      Special Assistant United States Attorney




                                                 3
